      Case 2:19-cv-02541-JWB-ADM Document 54 Filed 03/31/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



LEAMAN CREWS,

                       Plaintiff,

v.                                                                     Case No. 19-2541-JWB

KATHLEEN HAWK SAWYER, in her
official capacity as the Director of the
Federal Bureau of Prisons, and
DEBORAH G. SCHULT, in her
official capacity as Assistant Director for
the Health Services Division of the
Federal Bureau of Prisons,

                       Defendants.


                                MEMORANDUM AND ORDER

       This matter is before the court on Defendants’ motion to dismiss. (Doc. 36.) The motion

is fully briefed and is ripe for review. (Docs. 37, 45, 49.) For the reasons stated herein, the motion

to dismiss is GRANTED.

       I. Background

        Plaintiff has opioid use disorder. To treat his disorder, Plaintiff began using buprenorphine

as medication-assisted treatment (MAT) in 2018. On September 4, 2019, Plaintiff entered into the

Bureau of Prisons (BOP) custody at USP Leavenworth.                When Plaintiff arrived at USP

Leavenworth, prison staff told him that he would not receive buprenorphine as MAT while

incarcerated. Plaintiff promptly filed this case, asking for a temporary restraining order, to prohibit

Defendants from denying him continuation of his treatment. (Doc. 2.) On September 11, 2019,

Plaintiff filed a motion to withdraw his motion for a temporary restraining order, representing that
        Case 2:19-cv-02541-JWB-ADM Document 54 Filed 03/31/20 Page 2 of 8




the parties had “reached a resolution in this matter.” (Doc. 31 at 1.) The evidence later presented

by the parties in support of their briefing on the motion to dismiss shows the following:

        Plaintiff requested emergency injunctive relief after 4:00 p.m. on Friday, September 6,

         2019. Within five calendar days, plaintiff was receiving buprenorphine treatment. No one

         at USP Leavenworth was licensed to prescribe buprenorphine, so staff arranged for a

         telehealth appointment with a BOP physician who was able to prescribe the medication

         for Plaintiff. Plaintiff began MAT therapy in the form of Suboxone film strips that were

         placed under his tongue to dissolve.

        BOP’s Medical Director, Dr. Jeffery D. Allen, stated in a Declaration signed under penalty

         of perjury that “so long as it remains medically necessary and appropriate, [Plaintiff] will

         be able to remain on MAT therapy with Suboxone during his entire period of incarceration

         with the BOP.” (Doc. 37-3 at 5.)

        The National Formulary Part I is a list of medications considered by BOP staff to provide

         drug therapy for inmates. BOP medical care is provided in accordance with the Formulary,

         as well as agency policies, Clinical Guidance, and other medically-accepted practices. (Id.

         at 3.)   The Formulary provides, “Buprenorphine . . . [w]ill only be approved for

         detoxification, NOT for pain or maintenance therapy.” (Doc. 3-2 at 15.) Dr. Allen

         approves the Formulary but also recognizes that the Formulary allows for flexibility in

         application when the proper channels are followed. (See generally Doc. 37-3 at 3–4.)

         According to Dr. Allen, even when a medication is not on the BOP’s Formulary, the

         medication can still be reviewed and approved when medically necessary—as was done

         in this case. (Id. at 3.)




                                                  2
    Case 2:19-cv-02541-JWB-ADM Document 54 Filed 03/31/20 Page 3 of 8




    The BOP’s Patient Care Manual (Program Statement 6031.04) gives clinicians discretion

     to provide necessary care. According to Dr. Allen, it “does not preclude long-term

     treatment of Opioid Use Disorder with Suboxone.” (Id. at 2.) Neither does the Pharmacy

     Services Program Statement (Program Statement 6360.01), although it would require non-

     Formulary approval. (Id. at 3.)

    On November 5, 2019 (about a month after Plaintiff filed this case), the BOP issued

     interim technical guidance “expanding its MAT Program to include all FDA approved

     MAT medications currently available in the United States,” including buprenorphine.

     (Doc. 37-5 at 3.)      The guidance provides that offenders who enter the BOP with

     “prescribed MAT treatment plans . . . will be continued” on those plans, “if clinically

     appropriate.” (Id. at 5–6.)

    The BOP’s expansion of its MAT Program was, in part, to comply with the First Step Act.

     This Act requires that the BOP develop and implement “plans to expand access to

     evidence-based treatment for heroin and opioid abuse for prisoners, including access to

     medication-assisted treatment in appropriate cases.” First Step Act, Pub. L. 115-391, 132

     Stat. 5193, 5244 (2018).

    There is a dispute over whether on February 5, 2020, Plaintiff misused his medication.

     Plaintiff denies doing so, but he was placed in a Segregated Housing Unit (SHU). While

     there, Plaintiff claims that several BOP staff members taunted him about his

     buprenorphine treatment.      These staff members, however, are not BOP policy

     decisionmakers, and have no control over whether Plaintiff receives medication. (Docs.

     49-4 at 3; 52 at 8.)




                                            3
        Case 2:19-cv-02541-JWB-ADM Document 54 Filed 03/31/20 Page 4 of 8




        Plaintiff claims that on February 17, 2020, B. Herbig told Plaintiff he intended to have

         Plaintiff transferred because of the burden of Plaintiff’s treatment. B. Herbig is a Special

         Investigative Support Technician, but Plaintiff erroneously refers to him as a lieutenant.

         According to Plaintiff, B. Herbig also told Plaintiff that he wanted to remove Plaintiff from

         his buprenorphine treatment for three days to “see what would happen.” (Doc. 45-1 at 3.)

         B. Herbig is not a BOP policy decisionmaker and has no role in decisions about an

         inmate’s medication. (Docs. 49-5 at 4; 52 at 8.)

        On February 19, 2020, Plaintiff’s MAT provider recommended weaning Plaintiff off the

         buprenorphine because Plaintiff’s behavior was “inconsistent with the desire to fully

         comply with the program for treatment of opiate dependence with Suboxone.” (Doc. 52

         at 7.) The provider sent a new prescription with new directions.

        As of March 16, 2020, Plaintiff continued receiving buprenorphine MAT—just at a lower

         dosage than before.

        Defendants move to dismiss the case on three grounds: (1) Plaintiff lacks standing; (2)

Plaintiff’s claims are moot; and (3) Plaintiff failed to administratively exhaust his claims. The first

two grounds are jurisdictional and fall under Fed. R. Civ. P. 12(b)(1). The third falls under Rule

12(b)(6).

        II. Legal Standards

        The court discusses the standards for only the first of the two of the provisions invoked by

Defendants—Rule 12(b)(1)—because that provision is dispositive in this case.

        “Different standards apply to a motion to dismiss based on lack of subject matter

jurisdiction under Rule 12(b)(1) and a motion to dismiss for failure to state a claim under Rule

12(b)(6).” Muscogee (Creek) Nation v. Pruitt, 669 F.3d 1159, 1167 (10th Cir. 2012). When the


                                                  4
       Case 2:19-cv-02541-JWB-ADM Document 54 Filed 03/31/20 Page 5 of 8




court is faced with motions for dismissal relying on both Rule 12(b)(1) and 12(b)(6), the court

must first determine that it has subject matter jurisdiction over the controversy before reviewing

the merits of the case under Rule 12(b)(6). Bell v. Hood, 327 U.S. 678, 682 (1946). Because

federal courts are courts of limited jurisdiction, a presumption exists against jurisdiction, and “the

burden of establishing the contrary rests upon the party asserting jurisdiction.” Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Therefore, the court will first review the

challenge to subject matter jurisdiction.

        “Motions to dismiss for lack of subject matter jurisdiction generally take one of two forms:

(1) a facial attack on the sufficiency of the complaint’s allegations as to subject matter jurisdiction;

or (2) a challenge to the actual facts upon which subject matter jurisdiction is based.” City of

Albuquerque v. U.S. Dep’t of Interior, 379 F.3d 901, 906 (10th Cir. 2004) (internal citations

omitted). If the motion challenges the sufficiency of the complaint’s jurisdictional allegations, the

court must accept all such allegations as true. Holt v. United States, 46 F.3d 1000, 1002 (10th Cir.

1995). But if there is a challenge to the actual facts (as there is in this case), the court has discretion

to allow affidavits and other documents to resolve disputed facts. Id. at 1003. When the court

considers evidence under these circumstances, the court does not need to convert the motion to

one for summary judgment. Wheeler v. Hurdman, 825 F.2d 257, 259 n.5 (10th Cir. 1987) (citations

omitted).

        III. Analysis

        The court turns directly to Defendants’ argument that Plaintiff’s claims are moot. While

the court could also address Plaintiff’s standing (Defendants argue that even when the case was

filed, Defendants’ policies did not prevent Plaintiff from receiving treatment), mootness presents

a more direct route to the resolution of this case.



                                                    5
      Case 2:19-cv-02541-JWB-ADM Document 54 Filed 03/31/20 Page 6 of 8




       Federal court jurisdiction requires a live case or controversy, making mootness a threshold

inquiry. United States v. Fisher, 805 F.3d 982, 989 (10th Cir. 2015) (quoting In re L.F. Jennings

Oil Co., 4 F.3d 887, 889 (10th Cir. 1993)). Litigants must maintain a personal stake in the lawsuit

and its outcome, or a case or controversy ceases to exist. A personal stake disappears if a litigant’s

injury is healed by an event and prospective relief is the only relief sought. S. Utah Wilderness

All. v. Smith, 110 F.3d 724, 727 (10th Cir. 1997).           Essentially, the court asks, “[H]ave

circumstances changed since the beginning of litigation that forestall any occasion for meaningful

relief[?]” Id. If yes: the case is moot. Brown v. Buhman, 822 F.3d 1151, 1165–66 (10th Cir.

2016). Although mootness is a matter of subject matter jurisdiction, the burden is on the

defendant(s) to show that a case or controversy no longer exists. WildEarth Guardians v. Pub.

Serv. Co. of Colo., 690 F.3d 1174, 1183 (10th Cir. 2012) (citation omitted).

       When a defendant voluntarily ceases conduct, dismissal on mootness grounds is only

appropriate “if it is clear that the defendant has not changed course simply to deprive the court of

jurisdiction.” Rio Grande Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1115 (10th

Cir. 2010) (citation omitted). This limit “exists to counteract the possibility of a defendant ceasing

illegal action long enough to render a lawsuit moot and then resuming the illegal conduct.” Id.

(internal quotation marks omitted). And the party claiming mootness based on cessation of

conduct bears a heavy burden to show “(1) it can be said with assurance that there is no reasonable

expectation that the alleged violation will recur, and (2) interim relief or events have completely

and irrevocably eradicated the effects of the alleged violation.” Id. at 1116 (citation omitted).

When the government is the party engaging in self-correction, however, this burden is lighter.

Ghailani v. Sessions, 859 F.3d 1295, 1302 (10th Cir. 2017) (“[G]overnment ‘self-correction

provides a secure foundation for mootness so long as it seems genuine.’”); see also Rio Grande



                                                  6
      Case 2:19-cv-02541-JWB-ADM Document 54 Filed 03/31/20 Page 7 of 8




Silvery Minnow, 601 F.3d at 1116 (“In practice, however, [the] heavy burden frequently has not

prevented governmental officials from discontinuing challenged practices and mooting a case.”).

       Here, we have a matter of government self-correction. First, Defendants used their

discretion to provide Plaintiff with the MAT therapy requested. Second, the BOP issued interim

guidance that shows a continuing commitment to provide MAT therapy where deemed medically

appropriate. And third, while this alteration in conduct may have been based in part on the instant

lawsuit, the BOP is also expanding its program to comply with the First Step Act. Under these

circumstances, the government self-correction “seems genuine.” Ghailani, 859 F.3d at 1302.

       Plaintiff argues that his claims are not moot “[b]ecause none of Defendants’ official

policies guarantee [Plaintiff] continued access to his medically necessary treatment—and because

[Plaintiff] has recently received threats from Defendants’ staff that he will either be denied his

medication or moved to a facility where his medication will be unavailable to him . . . .” (Doc. 45

at 4.) But Defendants addressed Plaintiff’s desire for a guarantee of continued access with Dr.

Allen’s statement that “so long as it remains medically necessary and appropriate, [Plaintiff] will

be able to remain on MAT therapy with Suboxone during his entire period of incarceration with

the BOP.” (Doc. 37-3 at 5.) And Plaintiff’s concern about staff members showing hostility toward

his continued treatment does not take the risk of discontinued treatment beyond the threshold of

speculation. See Rio Grande Silvery Minnow, 601 F.3d at 1117 (“[T]he ‘mere possibility’ that an

agency might rescind amendments to its actions or regulations does not enliven a moot

controversy. A case ‘cease[s] to be a live controversy if the possibility of recurrence of the

challenged conduct is only a “speculative contingency.”’”) (citations omitted). The staff members

do not have any control over Plaintiff’s medical care.




                                                7
      Case 2:19-cv-02541-JWB-ADM Document 54 Filed 03/31/20 Page 8 of 8




       The subject matter of this lawsuit has been addressed both by Defendants’ actions, as well

as BOP’s interim guidance on MAT. Plaintiff seeks only injunctive and declaratory relief. There

is no longer a need for either.

       IV. Conclusion

       For the above reasons, the court determines that it lacks subject matter jurisdiction over

this case. The court “cannot accord [Plaintiff] prospective relief that would have any effect in the

real world.” Jordan v. Sosa, 654 F.3d 1012, 1029 (10th Cir. 2011). There is no longer a case or

controversy, and Plaintiff’s claims are moot.

       Defendants’ motion to dismiss is GRANTED. (Doc. 36.) Plaintiff’s claims are dismissed

without prejudice for lack of subject matter jurisdiction.

       IT IS SO ORDERED this 31st day of March, 2020.



                                                      _____s/ John W. Broomes_____________
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE




                                                 8
